                         United States District Court
                       Western District of North Carolina
                              Statesville Division

          Steven L. Greer,            )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                5:20-cv-00035-MR
                                      )
                 vs.                  )
                                      )
  Watauga County Superior Court,      )
          Respondent(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 1, 2020 Order.

                                               December 1, 2020




         Case 5:20-cv-00035-MR Document 8 Filed 12/01/20 Page 1 of 1
